DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feblowitz et al (US 2008/0250390) in view of Chakrabarty (US 2010/0250522).
As to claim 1, Feblowitz et al teaches a system for data mining, comprising:
paragraph [0012]...stream processing application), comprising a processor and a non-transitory computer readable medium comprising instructions (paragraph [0023]...a computer program product comprising a computer useable medium having computer program logic recorded thereon for constructing a declarative description of a stream processing requests so that a stream processing application satisfying the stream processing request can be assembled) for:
receiving an input from one or more data sources (paragraph [0042]... a collection of data sources);
translating data (paragraph [0043]...a single request might draw from one or more data sources, and may filter, transform, aggregate, correlate, etc., the data to provide the desired result) of the input to a graph representation of the input based on a graph representation (paragraph [0042]...configure a collection of data sources and processing elements into a processing graph 100 ; paragraph [0044]...graphs could be assembled) of a source ontology (paragraph [0068]... processing component descriptions are based on core concepts defined in the system ontologies ; paragraph [0068]...the system ontologies define concepts such as DataSource, and SoftwareComponent, and the relations, produces, requires, and contains);
obtaining a graph representation of a domain ontology (paragraph [0068]...the data descriptions are based on sets of domain and shared ontologies), wherein the domain ontology comprises a set of concepts and a set of relationships (paragraph [0049]...request specifications are built from semantic graph expressions, which are to be evaluated according to a semantic model of the concepts from a domain or domains of interest. Users first create such semantic models using an ontology description language such as Web Ontology Language-Description Logic (OWL-DL), W3C Rec. 10 Feb. 2004 (a copy of which is incorporated by reference herein in its entirety), describing the concept classes in their domain of interest and potential/required relationships between individuals/elements in those concept classes);
creating a unified graph (paragraph [0044]...any number of such graphs could be assembled, each consuming possibly different amounts of computational resources, and each producing some desired result, at different levels of result quality) comprising the graph representation of the input and the graph representation of the domain ontology, the creating comprising mapping the graph representation of the input to the graph representation of the domain ontology (paragraph [0044]...preparing many such graphs in order to choose the top performers for given resource consumption levels is not practicable. Thus, a means of automatically assembling such processing graphs, given a machine-interpretable specification of the request's goal and a collection of machine-interpretable descriptions of the data sources and processing elements, that could, when properly assembled, be used to produce the desired results was developed ; paragraph [0049... Request specifications are built from semantic graph expressions, which are to be evaluated according to a semantic model of the concepts from a domain or domains of interest ; paragraph [0093]... The Plan Solver solves the graph embedding problem by deducing appropriate mappings of variables in the input graph to nodes in the output graph); and
applying the Query against the unified graph (paragraph [0009]...in RDF or OWL can be queried using SPARQL Query Language for RDF, W3C Candidate Rec., which is a language for expressing queries against semantically described data (e.g., data described using RDF graphs)), the applying comprising searching the unified graph based on the query to obtain data of the input associated with at-the at least one of the set of concepts or the at least one relationships on which the query is based (paragraph [0094]... the planner 600 searches for multiple alternative plans, visiting processing component descriptions and traversing potentially large associated input and output description graphs many times).
Feblowitz et al fails to explilcty show/teach providing a user interface with the set of concepts or the set of relationships of the domain ontology for constructing a query 
However, Chakrabarty teaches providing a user interface (paragraph [0072]...user interface 72...the search module 74 receives the search query from the user interface 72 and selects a set of results from the records contained in the database 76...the set of results is displayed in the order of relevance through the user interface 72) with the set of concepts or the set of relationships of the domain ontology for constructing a query based on at least one of the set of concepts or at least one of the set of relationships of the domain ontology (paragraph [0007]...a method for retrieving the results of a search query based on domain ontology is disclosed that has a particular application in displaying a set of results in an order of relevance, where the relevance of each result is decided on the basis of the domain ontology. In this method, the set of results to be displayed is obtained on the basis of a search query. The search query is input by the user and comprises one or more phrases, where each of the phrases is made of at least one word. The method includes selecting a first set of phrases from the one or more phrases of the search query such that each phrase of the first set of phrases is present in the pre-defined domain ontology. The method further includes retrieving the set of results to be displayed from a given set of records such that at least one phrase of the search query is present in each of the result. Further, a second set of phrases corresponding to each result of the set of results is obtained such that each phrase of the second set of phrases is present in the pre-defined domain ontology and in each result of the set of results. A closeness parameter corresponding to the each result of the set of results is then obtained on the basis of a pre-defined relationship between each phrase of the second set of phrases corresponding to each result of the set of results and each of the set of phrases, where the pre-defined relationship is based on the pre-defined domain ontology. Finally, the set of results is displayed in the order of relevance, where the relevance of each result of the set of results is based on the closeness parameter of each result of the set of results).


Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above.

Claims 2, 3, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feblowitz et al (US 2008/0250390) in view of Chakrabarty (US 2010/0250522) and in further view of Cooper et al (US 2010/0106522).
As to claim 2, Feblowitz et al teaches a domain ontology (paragraph [0068]...the data descriptions are based on sets of domain and shared ontologies).
Feblowitz et al (US 2008/0250390) in view of Chakrabarty both fails to explicitly show/teach that the domain ontology includes the unified medical language system (UMLS) or GALEN.
However, Cooper et al teaches a domain ontology includes the unified medical language system (UMLS) (paragraph [0044]...ontologies include the "Foundational Model of Anatomy," "Unified Medical Language ^System (UMLS)," "Medical Subject Headings," etc. The proper ontology is based on the domain of application and the set of concepts of interest for a given task and use case scenario).


As to claim 3, Cooper et al teaches the domain ontology is represented in Simple Knowledge Organization System representation (SKOS) (paragraph [0045]...a concept graph 370 is illustratively shown. A concept-graph 370 includes two types of nodes and edges. The concept nodes (e.g., nodes 372) represent a given concept of interest (e.g., "edema", mitral valve 372), whereas an instance node 374 represents the manifestation of the concept (media snippet) in a given medium/modality (e.g. "edema" in magnetic resonance image, heart images, text, etc.) with its associated attributes (e.g. "volume"). An instance node is connected to its relevant concept node via an edge (broken lines connecting nodes 372 and 374 or node 410 to 408 in FIG. 5). Two concept nodes are connected if based on a given ontology they have a relationship. For example, the node for concept "mitral valve" (MV) is connected to the node for concept "left ventricle" (L V). Other nodes 372 include portions of the heart such as valves (AV, MV, PV, TV), walls (heart, LV wall, right ventricle (RV) wall) and cavities (e.g., heart, LV, RV). FIG. 4 displays a concept-graph in the context of cardiac data organization at a given point in time. Attributes of such a concept might vary with time). 
It would have been obvious for the domain ontology to be represented as a Simple Knowledge Organization System representation, for the same reasons as above.

Claim 10 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above.


Claims 4 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feblowitz et al (US 2008/0250390) in view of Chakrabarty (US 2010/0250522) and in further view of Rathod (US 2010/0030734).
As to claim 4, Wilmering et al teaches a system for data mining, comprising: receiving an input from one or more data sources (paragraph [0042]... a collection of data sources).
Feblowitz et al in view of Chakrabarty both fail to explicitly show/teach that the input is survey response.
However, Rathod teaches the input is survey response (paragraph [0005]... information database searching, survey based searching; paragraph [0150],..survey system forming significant part of the searching system, wherein the user's behaviors, wants, needs and multiple attributes in the said network and domain specific search preferences are recorded, for customized and highly relevant and real time searching).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Wilmering et al’s input to be a survey response, as in Rathod, for the purpose of easily gathering input information from a plurality of users.

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 9 -12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRANDON S COLE/Primary Examiner, Art Unit 2122